NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


RING POWER CORPORATION,                     )
DIESEL CONSTRUCTION COMPANY,                )
and MARK DAVID QUANDT,                      )
                                            )
             Appellants,                    )
                                            )
v.                                          )          Case No. 2D16-3769
                                            )
GERARDO CONDADO-PEREZ and                   )
NANCY RODRIGUEZ-VENTURA,                    )
                                            )
             Appellees.                     )
                                            )

Opinion filed August 18, 2017.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Carrie Ann Wozniak of Akerman LLP,
Orlando, and Katherine E. Giddings of
Akerman LLP, Tallahassee, for Appellants.

Barbara Green, Coral Gables, and
Betsey T. Herd of Morgenstern & Herd,
P.A., Tampa, for Appellees.



PER CURIAM.

             In light of the reversal of the underlying judgment on which the attorney's

fee order in this appeal is based, Ring Power Corp. v. Condado-Perez, 219 So. 3d
1028, 1030 (Fla. 2d DCA 2017), we reverse the order on attorney's fees. See ARC
Foods, Inc. v. MGI Props., 746 So. 2d 514, 514 (Fla. 2d DCA 1999); Siegel v. J.P.

Morgan Chase Bank, 100 So. 3d 783, 784 (Fla. 4th DCA 2012); S & I Invs. v. Payless

Flea Mkt., Inc., 40 So. 3d 48, 49 (Fla. 4th DCA 2010).


             Reversed.


KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.




                                          -2-